NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,389,379 to Goel et al. (hereinafter “Goel”).

Goel discloses:
1. A method of managing a Redundant Array of Independent Disks (RAID), comprising:
comparing a response time of a first storage device in the RAID to a first threshold (col. 4, lns. 47-55, col. 6, lns. 10-27, col. 16, lns. 3-5 and Fig. 6, step 602); and
in response to the response time of the first storage device exceeding the first threshold, configuring the first storage device as a pseudo-degraded storage device (col. 16, lns. 40-45 and Fig. 6, step 614), such that the pseudo-degraded storage device 

2. The method of claim 1, wherein configuring the first storage device as the pseudo-degraded storage device comprises:
in response to receiving a read request for reading first data from the pseudo-degraded storage device, reading the first data from a second storage device of the RAID (col. 16, ln. 63-col. 17, ln. 1 and Fig. 6, step 652); and
in response to receiving a write request for writing second data to the pseudo-degraded storage device, writing the second data to the pseudo-degraded storage device (col. 16, ln. 63-col. 17, ln. 4 and Fig. 6, steps 650, 660, 664).

3. The method of claim 1, wherein the first storage device is a storage device in the RAID with the longest response time (col. 16, lns. 4-5 – no response indicates longest response time).

4. The method of claim 2, wherein writing the second data to the pseudo-degraded storage device comprises:
reading, from the second storage device of the RAID, data associated with the write request to calculate parity data; and
writing the parity data to a parity storage device in the RAID (col. 12, lns. 31-40 - inherent that parity will be updated in this manner if RAID striping is used).


in response to the response time of the pseudo-degraded storage device decreasing below a second threshold for a predetermined period of time, configuring the pseudo-degraded storage device as a normal storage device, the second threshold being less than the first threshold (col. 11, lns. 47-53 –responsive, or second threshold, is less than unresponsive, or first threshold).

6. The method of claim 1, further comprising:
in response to the response time of the pseudo-degraded storage device exceeding a third threshold, ignoring a write request for an extent in the pseudo-degraded storage device with a highest write load, the third threshold being greater than the first threshold (col. 15, lns. 7-17).

Claims 10-15 are a device for performing the identical method as recited in claims 1-6, and are rejected under the same rationale.

Claim 19 is a computer program product for performing the identical method as recited in claim 1, and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Goel in view of U.S. Patent Pub. No. 2015/0234719 to Coronado et al. (hereinafter Coronado).

Goel does not disclose expressly:
7. The method of claim 6, further comprising: 
adding the extent into a list of degraded extents of the pseudo-degraded storage device; and
in response to the number of degraded extents in the list of degraded extents exceeding a predetermined threshold, migrating extents in the pseudo-degraded storage device to a third storage device in the RAID.

Coronado discloses adding the extent into a list of degraded extents of the pseudo-degraded storage device (paras. 70-71, 87); and


	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Goel by migrating a storage device when the number of degraded extents exceeds a threshold, as taught by Coronado.  A person of ordinary skill in the art would have been motivated to do so in order to preemptively avoid data loss, while allowing a user to continue accessing their data, as discussed by Coronado (para. 59).

	Modified Goel discloses:
8. The method of claim 6, further comprising:
in response to a response time of the extent decreasing below a fourth threshold within a predetermined period of time, performing a data rebuild operation on the extent, the fourth threshold being less than the first threshold (Coronado – para. 88).

9. The method of claim 8, further comprising:
in response to the response time of the extent failing to decrease to the fourth threshold within the predetermined period of time, migrating the extent to a spare extent in a fourth storage device in the RAID (Coronado – paras. 89-90).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113